 1   MICHELLE D. ALARIE, ESQ.
     Nevada Bar No. 11894
 2   ARMSTRONG TEASDALE LLP
     3770 Howard Hughes Parkway, Suite 200
 3   Las Vegas, Nevada 89169
     Telephone: (702) 678-5070
 4   Facsimile: (702) 878-9995
     malarie@atllp.com
 5
     Attorneys for Plaintiffs Broadcast Music, Inc., Cotillion Music, Inc.,
 6   Terry Stafford Music Co., Sony/ATV Songs LLC d/b/a Sony/ATV Tree
     Publishing, Sony/ATV Songs LLC, and House of Cash, Inc.
 7
                                   UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9
      BROADCAST MUSIC, INC.; COTILLION
10    MUSIC, INC.; TERRY STAFFORD MUSIC CO.;                    Case No.: 2:20-cv-00309-APG-VCF
11    SONY/ATV SONGS LLC d/b/a SONY/ATV TREE
      PUBLISHING; SONY/ATV SONGS LLC; HOUSE
12    OF CASH, INC.,                                            PLAINTIFFS’ UNOPPOSED
                                                                MOTION TO EXTEND DEADLINE
13                   Plaintiffs,                                TO RESPOND TO DEFENDANT
                                                                JAMES MURPHY’S MOTION TO
14            vs.                                               DISMISS [ECF NO. 8]
15    TRM HOSPITALITY LLC d/b/a LEGENDS                         (FIRST REQUEST)
      SPORTS BAR & GRILL and JAMES MURPHY,
16    individually,
                                                                         ORDER
17                   Defendants.
18

19          Plaintiffs, Broadcast Music, Inc. (“BMI”), Cotillion Music, Inc., Terry Stafford Music Co.,
20   Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing, Sony/ATV Songs LLC, and House of Cash,
21   Inc. (collectively, “Plaintiffs”), by and through their counsel, Armstrong Teasdale LLP, hereby move
22   pursuant to Fed. R. Civ. P. 6 and Local Rule LR IA 6-1, to extend the deadline to respond to
23   Defendant James Murphy’s Motion to Dismiss (ECF No. 8), which was filed on March 4, 2020, by
24   forty-five (45) days so that Plaintiffs’ response would be due on May 4, 2020 (instead of the current
25   deadline of March 18, 2020). Undersigned counsel spoke to Defendant James Murphy on March 18,
26   2020, regarding this extension request, and Mr. Murphy was in agreement to a 45 day extension.
27   This is the first request to extend this particular deadline. A hearing is not presently scheduled for the
28   Motion to Dismiss.
                                                         1
 1          Good cause exists to extend Plaintiffs’ deadline to respond to the Motion to Dismiss by 45
 2   days, or to May 4, 2020. In light of the present COVID-19 pandemic along with the recent orders in
 3   various jurisdictions, including Nevada, requiring the closure of non-essential businesses, Plaintiffs
 4   believe that additional time is needed to adequately respond to Mr. Murphy’s Motion to Dismiss as
 5   well as to provide the parties additional time to potentially discuss settlement and reasonable
 6   accommodations under the circumstances. Defendant TRM Hospitality LLC dba Legends Sports
 7   Bar & Grill is a gaming bar and restaurant in Clark County, Nevada, and Plaintiffs understand that
 8   the establishment, as a non-essential business, is subject to closure under the Governor Sisolak’s
 9   March 17, 2020, order. This request for a 45 day extension to respond to the Motion to Dismiss is
10   made in good faith and is not intended to unreasonably delay this matter. In particular, this case was
11   only recently filed on February 13, 2020, and no scheduling order has been issued.
12          On March 18, 2020, undersigned counsel spoke with James Murphy via telephone to discuss
13   the closure of his business under Governor Sisolak’s order and this extension request. Mr. Murphy
14   was in agreement with Plaintiffs seeking this 45 day extension.
15          Based on the foregoing, Plaintiffs respectfully request that this Court extend the deadline to
16   respond to the Motion to Dismiss by 45 days, or to May 4, 2020.
17      DATED this 18th day of March, 2020.       ARMSTRONG TEASDALE LLP
18
                                                  By:/s/Michelle D. Alarie
19                                                   MICHELLE D. ALARIE, ESQ.
                                                     Nevada Bar No. 11894
20                                                   3770 Howard Hughes Parkway, Suite 200
                                                     Las Vegas, Nevada 89169
21
                                                  Attorneys for Plaintiffs Broadcast Music, Inc.,
22                                                Cotillion Music, Inc., Terry Stafford Music Co.,
                                                  Sony/ATV Songs LLC d/b/a Sony/ATV Tree Publishing,
23                                                Sony/ATV Songs LLC, and House of Cash, Inc.
24

25                                                ORDER

26                                                IT IS SO ORDERED.

27                                                __________________________________
                                                  UNITED STATES DISTRICT JUDGE
28
                                                  DATE:____________________________
                                                  Dated: March 19, 2020.

                                                       2
